UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1794




In re:   TIBEL CLARK, a/k/a Felix Johnson,


                Petitioner.



                 On Petition for Writ of Mandamus.
                       (4:01-cr-00056-CWH-2)


Submitted:   October 11, 2012               Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tibel Clark, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tibel Clark petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his Fed. R. Civ.

P. 60(b) motion.        He seeks an order from this court directing

the district court to act.           Our review of the district court’s

docket reveals that the district court denied Clark’s Rule 60(b)

motion   on    July   12,   2012.    Accordingly,             because    the    district

court    has    recently      addressed       Clark’s    motion,        we     deny   the

mandamus petition as moot.          We grant leave to proceed in forma

pauperis.      We dispense with oral argument because the facts and

legal    contentions    are     adequately      presented        in     the    materials

before   the    court   and    argument       would     not    aid    the     decisional

process.



                                                                      PETITION DENIED




                                          2